DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “particle delivery device” and “computing device” in claim 27, and “ultrasound beam delivery device” in claim 51.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-15, 17, 19, 27-28, 39-41, 43, and 45 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Piiponen (US 2013/0211482 A1).
With respect to claim 1, Piipponen teaches a method for delivering accelerated  atomic particles at a targeted tissue of a subject (Abstract; paragraph [0024] - therapeutic system essentially directs radiation into the target zone and has a means for focusing it. The therapeutic system may be for instance, but is not limited to, an x-ray therapy system, a charged particle therapy system, a proton therapy system), the method comprising mapping the targeted tissue to compensate for movements of the targeted tissue during delivery of the accelerated atomic particles (paragraphs [0026], [0031], [0078], [0088] - focus may be adjusted such that it compensates for motion of the target zone; generate a target model by mapping a vector onto the registered time-dependent locations of the target zone as a function of the preliminary-time dependent-respiratory-phase-data; targeting model as is illustrated in Figure 7 may compensate for periodic respiratory movement which is constant enough to obtain target location), the movements resulting from respiratory and cardiac motion of the subject (paragraph [0012]- BCG signal consists of the force applied to the table top due to heart beat and breathing of the patient).
Similarly, with respect to claim 27, Piipponen teaches a system for delivering accelerated atomic particles at a targeted tissue of a Subject (Abstract; paragraph [0024] - therapeutic system essentially directs radiation into the target zone and has a means for focusing it. The therapeutic system may be for instance, but is not limited to, an x-ray therapy system, a charged particle therapy system, a proton therapy system), the system comprising a particle delivery device controlled by a computing device that is configured to map targeted tissue to compensate for movements of the targeted tissue during delivery of the accelerated atomic particles (paragraphs [0026], [0031], [0078], [0088] - focus may be adjusted such that it compensates for motion of the target zone; generate a target model by mapping a vector onto the registered time dependent locations of the target zone as a function of the preliminary-time-dependent-respiratory-phase-data; targeting model as is illustrated in Figure 7 may compensates for periodic respiratory movement which is constant enough to obtain target location), the movements resulting from respiratory and cardiac motion of the subject (paragraph [0012]- BCG signal consists of the force applied to the table top due to heart beat and breathing of the patient).
In addition, Piipponen further teaches using gating to compensate for the movements (paragraphs [0006], [0050]), as defined in dependent claims 2 and 28; that the targeted tissue is mapped through successive at least one of cardiac cycles or respiratory cycles (paragraphs [0026], [0031], [0078], [0088]), as set forth in claims 13 and 39; and that the targeted tissue is mapped in real time during delivery of the accelerated atomic particles (paragraphs [0014], [0039]-[0040]), as required by claims 14 and 40. Piiponen also teaches that the targeted tissue is mapped simultaneously and concurrently with delivery of the accelerated atomic particles to better focus energy delivery (paragraphs [0014], [0039]-[0040]), as stipulated by claims 15 and 41; that the accelerated atomic particles are at least one of atoms or protons (paragraphs [0044], [0071]), as required by claims 17 and 43; and that the targeted tissue is treated using the accelerated atomic particles externally and non-invasively (Figure 4; paragraphs [0079]-[0084]), as set forth in claims 19 and 45.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, and 29-33 are rejected under 35 U.S.C. § 103 as being unpatentable over Piipponen as applied to claims 1-2, 13-15, 17, 19, 27-28, 39-41, 43, and 45 above, and further in view of Wang et al. (US 2011/0107270 A1).
While Piipponen meets many of the limitations of the claimed invention, as pointed out more fully above, Piiponen fails to specifically teach contouring is used to follow critical targets in the targeted tissue through subsequent treatment cycles to better avoid non-targeted tissue surrounding the critical targets, as further required by claim 3 and 29, or mapping the targeted tissue comprises phase contouring, as variously stipulated by claims 4-7 and 30-33.
Wang et al. teach that contouring is used to follow critical targets in the targeted tissue through subsequent treatment cycles to better avoid non-targeted tissue surrounding the critical targets (paragraphs [0062]-[0063], [0224]-[0227]). It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Wang et al. since doing so would efficiently and accurately target the region of interest and avoiding surrounding areas or thereby reduce the damage caused to surrounding tissues.
In addition, Wang et al. further teach that mapping the targeted tissue comprises phase contouring (paragraphs [0076]-[0080], [0289]-[0292]), as stipulated by claims 4 and 30. Wang et al. additionally teach that the phase contouring comprises pre-procedural imaging to obtain sequential images throughout a treatment cycle, and tagging structures based on characteristics of structures during movement in the treatment cycle (paragraphs [0217]-[0219], [0224]-[0227]), as set forth in claims 5 and 31; that the phase contouring further comprises analyzing a treatment cycle using a template cycle (paragraphs [0217], [0221], [0261], [0270]), as stipulated by claims 6 and 32; and that the phase contouring provides feedback information such that delivery of the accelerated atomic particles can be varied based on changes in the phase contouring (paragraphs [0169]-[0173]), as defined by claims 7 and 33. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Wang et al. since doing so would efficiently and accurately target the region of interest and avoiding surrounding areas or thereby reduce the damage caused to surrounding tissues.

Claims 8-11 and 34-37 are rejected under 35 U.S.C. § 103 as being unpatentable over Piipponen as applied to claims 1-2, 13-15, 17, 19, 27-28, 39-41, 43, and 45 above, and further in view of Pedroni (US 2008/0023644 A1).
While Piipponen meets many of the limitations of the claimed invention, as pointed out more fully above, Piiponen fails to specifically teach delivering the accelerated atomic particles using multiple energy beams to enhance Bragg peak effects, as variously required by claims 8-11 and 34-37.
Pedroni teaches delivering accelerated atomic particles using multiple energy beams to enhance Bragg peak effects (paragraphs [0053]-[0056], [0087]-[0091], [0096]), as stipulated by claims 8 and 34; that first beam of the multiple energy beams provides a low-dose delivery to induce perturbations in a contour of the targeted tissue at a site of application, and a second beam of the multiple energy beams is subsequently used to test for the site of application (paragraphs [0088]-[0093], [0124]-[0127], [0131]), as further required by claims 9 and 35; that a first beam of the multiple energy beams is used to stimulate the tissue, while a second beam of the multiple energy beams is used to ablate targeted tissue, wherein the first beam is used as an endpoint for energy delivery from the second beam (paragraphs [0018]-[0020], [0059]-[0062]), as defined by claims 10 and 36; and that a stimulating beam of the multiple energy beams is used for titration of energy delivery (paragraphs [0053], [0056], [0106]-[0109]), as required by claims 11 and 37. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Pedroni since doing so would enhance the therapy efficiency.

Claims 12 and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Piipponen and Pedroni as applied to claims 8-11, and 34-37 above, and further in view of Lichtenstein et al. (WO 2016/193929 A2).
While Piipponen and Petroni variously meet many of the limitations of the claimed invention, as pointed out more fully above, Piiponen and Petroni each fails to specifically teach using an injected sensor to detect collateral damage.
Lichtenstein et al. teach using an injected sensor to detect collateral damage (Abstract; page 15, line 8 to page 16, line 10). It would have been obvious to one of ordinary skill in the art to modify the combination of Piipponen and Pedro with those of Lichtenstein et al. since doing so would accurately monitor and detect collateral damages.

Claims 16, 18, 20-24, 42, 44, and 46-50 are rejected under 35 U.S.C. § 103 as being unpatentable over Piipponen as applied to claims 1-2, 13-15, 17, 19, 27-28, 39-41, 43, and 45 above, and further in view of Zei et al. 2017 (2017 article from Curr Cardiol Rep entitled “Ablative Radiotherapy as a Noninvasive Alternative to Catheter Ablation for Cardiac Arrhythmias”).
While Piipponen meets many of the limitations of the claimed invention, as pointed out more fully above, Piiponen fails to specifically teach using percutaneous, pericardia!, subdural, per venous, and per subcutaneous placement of electrodes such that mapping of targeted tissue and delivery of accelerated atomic particles occur concurrently with sensing and stimulation of the targeted tissue, as required by claims 16 and 42; that the accelerated atomic particles are carbon atoms, as set forth in claims 18 and 44; that the targeted tissue is a portion of the heart of the subject, and treated using the accelerated atomic particles externally and noninvasively, as specified in claims 20 and 46; or that the targeted tissue is treated with the accelerated atomic particles in conjunction with at least one of injectable devices or injectable particles, as variously stipulated in claims 21-24 and 47-50.
Zei et al. teach using percutaneous, pericardia!, subdural, per venous, and per subcutaneous placement of electrodes such that mapping of targeted tissue and delivery of accelerated atomic particles occur concurrently with sensing and stimulation of the targeted tissue (pages 9-10), as required by claims 16 and 42. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Zei et al. since doing so would enhance the therapy efficiency.
In addition, Zei et al. also teach that the accelerated atomic particles are carbon atoms (pages 7, 9), as stipulated by claims 18 and 44. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Zei et al. since doing so would enhance the therapy efficiency.
Furthermore, Zei et al. additionally teach that the targeted tissue is a portion of the heart of the subject, and treated using the accelerated atomic particles externally and noninvasively (page 13), as defined by claims 20 and 46. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Zei et al. since doing so would enhance the therapy efficiency.
Finally, Zei et al. teach that targeted tissue that is treated with the accelerated atomic particles in conjunction with at least one of injectable devices or injectable particles (pages 3, 6, 10), as set forth in claims 21 and 47; that the injectable devices are adjunctive catheters (pages 3, 6, 10), as required by claims 22 and 48; that the adjunctive catheters include circuitry and electromagnetic navigation to enhance cardiac registration (pages 5-7; 10-11), as stipulated by claims 23 and 49; and that the targeted tissue is a portion of the brain of the subject, the portion being in close proximity to sensitive vasculature or conduction tissue (pages 4, 6), as defined in claims 24 and 50. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Zei et al. since doing so would enhance the therapy efficiency.

Claims 25-26, and 51-52 are rejected under 35 U.S.C. § 103 as being unpatentable over Piipponen as applied to claims 1-2, 13-15, 17, 19, 27-28, 39-41, 43, and 45 above, and further in view of Altshuler et al. (US 2004/0162596 A1).
While Piipponen meets many of the limitations of the claimed invention, as pointed out more fully above, Piiponen fails to specifically teach using an adjunctive, adjoined, or integrated ultrasound beam delivery device to mechanically stimulate or move sensitive structures not to be targeted, as variously required by claims 25-26 and 51-52.
Altshuler et al. teach using an adjunctive, adjoined, or integrated ultrasound beam delivery device to mechanically stimulate or move sensitive structures not to be targeted. (paragraphs [0015]-[0016], [0020]-[0025], [0112]), as required by claims 25 and 51; and that delivery of an ultrasound beam using the ultrasound beam delivery device is synchronized with delivery of the accelerated atomic particles (paragraphs [0020]-[0025], [0093]-[0098]), as stipulated by claims 26 and 52. It would have been obvious to one of ordinary skill in the art to combine the motion compensation method taught by Piipponen with those of Altshuler et al. since doing so would enhance the therapy efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references variously teach compensating for motion in radiation therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
10 June 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665